Exhibit 10.4.4

 

Maxar Technologies Ltd.

2017 LTIP Unit Agreement - Form

(Canadian Participants)

Maxar Technologies Ltd. (the “Company”) has granted the LTIP Units (“Unit”) set
out in the table below to the person named below (the “Participant”), in
accordance with and subject to this Award Agreement and the provisions of the
Maxar Technologies Ltd. Omnibus Equity Incentive Plan (f/k/a the MacDonald,
Dettwiler and Associates Ltd. Omnibus Equity Incentive Plan)  (the “Plan”).

Name of
Participant:                                                                  

Date of Grant

 

Number of Units Granted

 

Strike Price

 

Vesting Schedule

 

LTIP Period

 

 

By signing this Award Agreement, the Participant hereby acknowledges and agrees
to the following:

1.          Grant of Units

1.1        Pursuant to the Plan and in respect of services to be provided to the
Company by the Participant during the vesting period, the Company has granted
the number of Units set out above to the Participant subject to the terms and
conditions set out in this Award Agreement and the Plan.

1.2        The grant of Units and payment of any amount in respect of any such
Units are subject to the terms and conditions of the Plan which is incorporated
into and forms an integral part of this Award Agreement. All capitalized terms
used herein, unless expressly defined in a different manner herein, have the
meanings given to them in the Plan.

2.          Vesting, Exercise and Settlement

2.1        Subject to the terms and conditions of the Plan and this Award
Agreement, the Units shall vest in accordance with the vesting schedule set out
above, subject to continued employment as specified in the Plan. To the extent
exercisable, the Participant may (a) elect to exercise rights to acquire Common
Shares pursuant to Alternative A or (b) transfer to the Company and relinquish
and surrender all such rights to the Company in exchange for a cash payment
pursuant to Alternative B, in each case in accordance with Section 7(d) of the
Plan and subject to the Company’s override right in Section 7(f)(ii) of the
Plan.

2.2        Units may be exercised by delivery of a Notice of exercise to the
Company or its designee (including a third-party administrator) together with
any required payment pursuant to Section 7(d) of the Plan.  Payment may be made
(i) in cash or by cheque or (ii) by such other method elected by the Participant
that the Committee may permit, in its sole discretion. Attached as Schedule “A”
is a form of Notice of exercise that the Participant may use to exercise any of
his or her Units  in accordance with Section 7(d) of the Plan at any time and
from time to time prior to the expiration of the Units.







--------------------------------------------------------------------------------

 



3.          Tax Election

3.1        The Company agrees to elect pursuant to subsection 110(1.1) of the
Tax Act that neither it, any Affiliate, nor any other person not dealing at
arm’s length with the Company will deduct, in computing its income for Canadian
tax purposes, any amount in respect of a payment to the Participant under the
Cash-Out Rights in respect of the surrender by the Participant of Units
comprising their Rights to Acquire Shares (the “Subsection 110(1.1) Election”).

3.2        The Company will provide the Participant with written evidence of the
Subsection 110(1.1.) Election by mailing evidence of the Subsection 110(1.1)
Election to the Participant at his or her address of employment record with the
Company or any Affiliates.

3.3        The Participant covenants in favor of the Company that he or she will
file, with his or her income tax return for the year which includes a payment
under the Cash-Out Rights, written evidence of the Company’s Subsection 110(1.1)
Election.

3.4        Notwithstanding the foregoing, and in accordance with section
7(f)(ii) of the Plan, the Company may by notice to the Participant (the “Section
7(f) Election”) given at such time as may be determined by the Company, with
respect to the Units awarded under this Award Agreement, elect to not make a
Subsection 110(1.1) Election in which case the aggregate amount payable by the
Participant pursuant to any Right to Acquire Shares shall be reduced by $1 in
total for the Participant (the “Consideration Reduction”), so that the
Participant may not be entitled to benefits under paragraph 110(1)(d) of the Tax
Act in respect of either (a) the Right to Acquire Shares in respect of all of
the Units, where the Section 7(f) Election elects a Consideration Reduction, or
(b) the Cash-Out Rights regardless of any specified Consideration Reduction. For
greater certainty, it is hereby declared and agreed that the Consideration
Reduction, if elected, shall apply to all Units under the Plan, for all
Participants, and shall not give rise to any termination, change or novation of
any such Units nor of any other terms, conditions or rights under the Plan or
this Award Agreement.

3.5        Notwithstanding anything in Section 14(h)(iii) of the Plan, if any
portion of Section 14(h)(iii) of the Plan shall cause the Units to not
constitute an agreement by the Company to sell or issue shares for purposes of
subsection 7(1) of the Income Tax Act (Canada), then the portion of such
provision shall be construed or deemed stricken to the extent necessary and the
remainder of such provision shall remain in full force and effect.

4.          Withholdings

4.1        The vesting and settlement of the Units granted pursuant to this
Award Agreement are subject to the tax withholding provisions in Section 14(d)
of the Plan.

5.          Transferability

5.1        The Units granted pursuant to this Award Agreement are subject to the
restrictions on transferability in Section 14(b) of the Plan.

6.          Clawback

6.1        The Units grated pursuant to this Award Agreement are subject to the
Company’s compensation clawback policy as set forth in Section 14(e) of the
Plan.

7.          No Rights as a Shareholder

7.1        Except as otherwise specifically provided in the Plan, no person
shall be entitled to the privileges of ownership in respect of the Common Shares
underlying the Units under this Award Agreement until such Common Shares have
been issued or delivered to that person.

8.          Representations, Warranties and Consents

8.1        By signing this Award Agreement, the Participant represents, warrants
and acknowledges (i) that he or she has read and understands the Plan and agrees
to the terms and conditions thereof and of this Award Agreement; (ii) that he or
she requested and is satisfied that the foregoing be drawn up in the English
Language.  Le soussigné reconnaît qu’il a exigé que ce qui précède soit rédigé
et exécuté en anglais et s’en déclare satisfait; (iii) his or her participation
in the trade and acceptance of the Units is voluntary; and (vi) that he or she
has not been induced to participate in the Plan or enter into this Award
Agreement by expectation of engagement, appointment, employment,







--------------------------------------------------------------------------------

 



continued engagement, continued appointment or continued employment, as
applicable, with the Company or its Affiliates.

8.2        The Participant consents to and authorizes the use of his or her
personal information in order to administer the Plan, the disclosure of such
personal information to any custodian appointed in respect of the Plan and other
third parties, and to the disclosure of such personal information to such
Persons (including Persons located outside the Participant’s jurisdiction of
residence) in connection with the administration of the Plan.  The Participant
acknowledges that jurisdictions outside his or her jurisdiction of residence may
not provide the same statutory protection for the personal information as his or
her jurisdiction of residence.

9.          Binding Agreement

9.1        This Award Agreement shall constitute an agreement between the
Participant and the Company and will be binding upon the Participant and the
legal representatives of his or her estate and any other Person who may acquire
the Participant’s rights in respect of the Units granted hereunder by
inheritance or otherwise, provided that in the event of any conflict between the
terms of this Award Agreement and the terms of the Plan, except as otherwise
provided in Section 3.5 herein, the terms of the Plan will govern.

9.2        This Award Agreement shall be governed and constituted in accordance
with the laws of the Province of British Columbia and the laws of Canada
applicable therein.

[Signature page follows.]







--------------------------------------------------------------------------------

 



DATED as of the          day of                             , 2017.

By my signature below, I,                                    , hereby confirm
and acknowledge the terms of the grant of Units to me as set out above and
confirm and acknowledge that I have received, read and understood the terms of
the Plan, a copy of which is attached as Annex A-6 to the Company’s Management
Information Circular dated June 21, 2017 available under the Company’s profile
on the System for Electronic Document Analysis and Retrieval (“SEDAR”) at
www.sedar.com. A copy of the Plan may also be obtained from the Company upon
request.

MAXAR TECHNOLOGIES LTD.

    

 

 

 

 

Authorized Signatory

 

Name of Participant:

 

 

 

 

 





--------------------------------------------------------------------------------

 



Schedule “A”

LTIP Exercise Notice

The undersigned Participant hereby irrevocably elects to exercise LTIP Units
(“Units”) granted by the Company to the undersigned pursuant to an Award
Agreement dated                           , 2017 under the Company’s Omnibus
Equity Incentive Plan (the “Plan”) for the number of Common Shares as set forth
below. All capitalized terms used herein, unless expressly defined in a
different manner herein, have the meanings given to them in the Plan.

In accordance with Section 7(d) of the Plan, I hereby elect to exercise my Units
by way of:

☐     Right to Acquire Shares (Please complete Alternative A below)

☐     Cash-Out Rights  (Please complete Alternative B below)

No fractional Common Shares will be issued and any fractional Common Shares
shall be settled in cash.

 

 

 

 

Alternative A – Right to Acquire Shares

    

 

Number of Common Shares to be acquired:

 

 

Strike Price (per Common Share):

 

$

 

Aggregate Purchase Price:

 

$

 

Amount enclosed that is payable on account of withholding of tax or other
required deductions relating to the exercise of the Units (contact the
Corporation for details of such amount)(the “Deductions”):

 

$

 

☐ Or check here if alternative arrangements have been made with the Corporation
with respect to the payment of Deductions

 

 

 

 

I hereby tender cash, cash equivalent or cheque for such Aggregate Purchase
Price, and, if applicable, Deductions, and direct the Company to register such
Common Shares in the name
of:                                                     .

Alternative B – Cash-Out Rights

 

 

Number of Units being exercised:

    

 

Strike Price (per Common Share):

 

$

 

 

I hereby elect to surrender my Units to the Company in consideration for an
amount from the Company equal to the amount by which (i) the LTIP Value at the
Exercise Date multiplied by the number of vested Units being exercised exceeds
(ii) all Deductions (the “Cash-Out Amount”).

I hereby acknowledge that by exercising the Cash-Out Right, I hereby relinquish
and surrender my rights to elect the Right to Acquire Shares with respect to the
Units being exercised.

The “LTIP Value” with respect to any exercise of a Unit means the positive
difference between the average of the Fair Market Value of the Common Shares for
the five Business Days up to and including the date on which this LTIP Exercise
Notice is received by the Company less the Strike Price for the Unit being
exercised.

Notwithstanding the foregoing, I hereby acknowledge that the Company may elect
to override the Cash-Out Rights by giving me notice (an “Override Notice”),
within two Business Days of receipt of this LTIP Exercise Notice, pursuant to
which the Company will elect to (A) deliver to me a number of Common Shares
obtained by dividing the Cash-Out Amount by the Fair Market Value on the LTIP
Exercise Date (as determined for the determination of the LTIP Value), which
Common Shares will be purchased on the open market, or (B) issue to me from
treasury a number of Common Shares obtained by multiplying the LTIP Value of the
Units being exercised on the LTIP Exercise Date by the number of Units being
exercised (the “LTIP Exercise Value”) and by dividing that product by the Fair
Market Value on the LTIP Exercise Date (as determined for the determination of
the LTIP Value).

Upon my receipt of an Override Notice, I shall have the right by notice to the
Company (a “Cancellation Notice”) given within two Business Days of receipt of
the Override Notice, to retract this LTIP Exercise Notice, in which event the
Units shall be reinstated to my account as if this LTIP Exercise Notice had
never been given. If no Cancellation Notice is received by the Company within
the specified time, the Company shall deliver to me the number of Common Shares
to which I am entitled as determined pursuant to the Plan, depending on
elections made by the Company. In the event the Company elects option (B) above,
I shall forthwith pay to the Company the amount of the Deductions applicable to
the LTIP Exercise Value. In the event the Company does not issue and Override
Notice within the time specified herein, the Company shall comply with the
obligations with respect to the Cash-Out Right as provided in this LTIP Exercise
Notice, the Award Agreement and in the Plan.

*****





“A” - 1

--------------------------------------------------------------------------------

 



DATED this                     day
of                                   ,              .

 

 

 

 

Signature

 

 

 

 

 

Name

 

“A” - 2

--------------------------------------------------------------------------------